Citation Nr: 0316349	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture, right femur, with hip disability and shortening of 
extremity, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee disability, residual of fracture 
of right femur, with degenerative changes and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from January 1961 to 
November 1968 and from October 1987 to July 1989.  This 
appeal arises from July 1997 and subsequent rating decisions 
of the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

In September 1999, a hearing was held in Atlanta, Georgia, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  In August 2000, the Board remanded this case 
for more development, and subsequently issued another 
decision in May 2002.

The veteran appealed the May 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
The counsel for the Secretary and the veteran's attorney 
submitted a Motion to Remand the case to the Board, which was 
unopposed by the veteran. The Court granted it in an order 
dated March 2003. 

A determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for 
residuals of fracture, right femur, with 
hip disability and shortening of 
extremity; and right knee disability, 
residual of fracture of right femur, with 
degenerative changes and scar, since the 
January 2002 supplemental statement of 
the case was issued.  Obtain records from 
each health care provider the appellant 
identifies.

2.  After completion of any development 
resulting from paragraph 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to assess the nature and 
severity of the veteran's service-
connected disabilities at issue:  1) 
residuals of fracture, right femur, with 
hip disability and shortening of 
extremity; and 2) right knee disability, 
residual of fracture of right femur, with 
degenerative changes and scar.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examination report 
should so indicate.   

?	The examiner should perform any 
tests or studies deemed 
necessary for an accurate 
assessment of the right hip and 
right knee, including x-ray 
examination and range of motion 
studies expressed in degrees.  
If range of motion studies 
demonstrate any limitation of 
motion, the examiner should 
discuss whether the limitation 
might be objectively confirmed 
by findings such as swelling, 
muscle spasm, or satisfactory 
evidence of painful motion.  
The examiner should specify any 
anatomical damage, and describe 
any functional loss, including 
the inability to perform normal 
working movements with normal 
excursion, strength, speed, 
coordination, endurance, 
instability, and subluxation.  
The examiner should specify any 
functional loss due to pain or 
weakness, if possible measured 
in degrees of limitation of 
motion, and document all 
objective evidence of those 
symptoms.  In addition, the 
examiner should provide an 
opinion as to the degree of any 
functional loss likely to 
result from a flare-up of 
symptoms or on extended use.  

?	The examiner should clearly 
outline the location, size and 
appearance of the right knee 
scar, to include any visible or 
palpable tissue loss, 
elevation, depression, 
adherence to the underlying 
tissue, and hypo-or hyper-
pigmentation of the skin, 
should be specifically 
identified.  Whether and over 
how much area the skin texture 
is abnormal (irregular, 
atrophic, shiny, scaly, etc.), 
and whether and over how much 
area the skin is indurated and 
inflexible should also be 
noted.  

3.  After the development instructions in 
paragraphs 1 and 2 have been completed, 
please notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied.          38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  In 
this regard, please see Joint Motion to 
Remand, dated March 17, 2003, pages 2,3, 
and 4.  Thereafter, the RO should review 
the claims file and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required to 
comply with the VCAA.     

4.  The veteran should also be informed 
in writing of the recent amendments to 
the regulation governing the evaluation 
of diseases of the skin, to include 
scarring, which became effective August 
30, 2002.  See 67 Fed. Reg. 49,590-96 
(July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).  
The revisions to the rating criteria 
include changes affecting evaluation of 
motion limitation, pain, or other 
functional limitations attributable to 
scarring.  The veteran is entitled to the 
application of the versions of the 
regulations that are more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); but see, VAOPGCPREC 
3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000) (only the earlier 
version of the regulation is to be 
applied for the period prior to the 
effective date of the change).  

5.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO on remand and 
any relevant amendments to the law, 
including 38 C.F.R. § 4.118.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, to include notice 
of the amended regulation regarding the 
evaluation of diseases of the skin, to 
include scarring under 38 C.F.R. § 4.118, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


